ORDER (Denying Motion for Reconsideration)
PER CURIAM.
The Court issued its final appellate judgment on September 10, 2015, but the appellee nonetheless sought reconsideration of this opinion on October 13, 2015. The appellants objected to this request within an October 21, 2015 response. The appellee did not present a reply. Cf. HCN R. Civ. P. 19(B) (affording three (3) calendar days to provide a reply within trial level motion practice), available at http:// www.ho-chunknation.com/government/ judiciary/judicial-rules.aspx.
The appellee essentially requests that the Court reassess the wisdom of its decision. The Court, however, carefully examined the appellee’s contentions within its exhaustive consideration of and deliberation upon the appeal. The Court will not casually grant reconsideration of its opinions, and has recently provided an extensive overview of its case law in this regard. Theresa Day v. Amy Kirby et al., 12 Am. Tribal Law (HCN S.Ct.2014), available at http://www.ho-chunknation.com/ government/judiciary/supreme-court-opinions/2014.aspx. The Court declines to restate its analysis here, and instead directs the parties to this publicly available opinion. In sum, the Court refuses to grant reconsideration of final judgments outside exceptionally rare circumstances, which the appellee does not present to the Court.
EGI HESKEKJET.